ORDER
AQUILINO, Judge:
On April 19, 1996, this Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), one issue arising from the final results of Commerce’s 1989-90 administrative review, entitled Tapered Roller Bearings, and Parts Thereof, Finished and Unfinished, From Japan; Final Results of Antidumping Duty Administrative Review, 57 Fed. Reg. 4,960 (Feb. 11, 1992).
On June 18, 1996, Commerce, in compliance with this Court’s remand order to recalculate the final dumping margins for Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. by using a tax-neutral value added tax adjustment methodology which utilizes the amount of foreign tax, rather than the tax rate, filed its Final Results of Redetermination Pursuant to Court Remand, The Timken Company v. United States, Slip Op. 96-70 (April 19,1996) (“Remand Results”), with this Court.
Commerce having complied with this Court’s remand order, it is hereby
Ordered that the Remand Results are affirmed, and it is further
Ordered that this case is dismissed.